EXAMINER’S AMENDMENT
Remarks
Upon completing a thorough search of the prior art, the examiner informed applicant’s representative Frank Gao that the instant claims would be allowable if applicant imported all limitations of dependent Claims 4 & 19 into independent parent Claims 1 & 16, respectively.  After consultation, applicant’s representative informed the examiner that applicant agreed to this proposed amendment.  Accordingly, the examiner issues a Notice of Allowance herewith.

Election/Restrictions
Independent Claims 1 & 16 are allowable over the prior art of record. The restriction requirement as set forth in the Office action mailed on 03/14/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/14/2022 is withdrawn, and all previously withdrawn claims are rejoined herewith.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Frank Gao authorized this amendment in an email correspondence sent 07/12/2022:
The application has been amended as follows: 
Regarding the Specification:
Amend the Title to the following:
3-D DISPLAY PANEL INCLUDING HEAT DISSIPATION STRUCTURE BETWEEN LIGHT EMITTING UNITS, AND MANUFACTURING METHOD THEREOF

Regarding the Claims:
Amend Claim 1 as follows:
1. A display panel, comprising:    
a first substrate and a second substrate, cell-assembled to each other;
a light emitting member layer, disposed between the first substrate and the second substrate; and
a light diffusion layer, disposed on a light exiting side of the light emitting member layer,
wherein the light emitting member layer comprises 
the light diffusion layer comprises a reflective member, the reflective member is configured to reflect light ray emitted by a light emitting unit of the light emitting units and reaching the reflective member, and the reflected light ray reflected by the reflective member exits from an imaging hole of the imaging holes,
wherein the light emitting member layer further comprises:
a heat dissipation structure, disposed between adjacent light emitting units,
the heat dissipation structure is disposed in a same layer as the light emitting unit, and the imaging hole is a through hole arranged within the heat dissipation structure.


Cancel Claim 4.


Amend Claim 5 as follows:
5. The display panel according to claim 1, wherein adjacent light emitting units share the imaging hole disposed between the adjacent light emitting units

Amend Claim 16 as follows:
16. A manufacturing method of a display panel, comprising:
forming 
forming imaging holes located on at least two sides of each of 
forming a reflective member located on a light exiting side of the light emitting member layer;
wherein the reflective member is configured to reflect light ray emitted by a light emitting unit of the light emitting units and reaching the reflective member, and the reflected light ray reflected by the reflective member exits from the imaging holes,
wherein after the forming the light emitting units, the method further comprises:
forming a heat dissipation structure located between adjacent light emitting units and in a same layer as the light emitting units; and
the forming the imaging holes located on at least two sides of each of the light emitting units comprises:
forming through holes in each of the heat dissipation structures, the through holes are the imaging holes.

Cancel Claim 19.


Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See attached PTO-892 Notice of References Cited.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-18, & 20 are allowed because the closest prior art of record (i.e. Takei; see attached PTO-892 Notice of References Cited) neither anticipates nor renders obvious the limitations of independent Claims 1 & 16, each similarly including a display device (e.g. see applicant’s Fig. 5 for reference) or manufacturing method thereof comprising, inter alia: 
a light diffusion layer, disposed on a light exiting side of a light emitting member layer,
wherein the light emitting member layer comprise:
light emitting units and imaging holes disposed on at least two sides of each of the plurality of light emitting units,
a heat dissipation structure, disposed between adjacent light emitting units,
the heat dissipation structure is disposed in a same layer as the light emitting units, and the imaging holes are through holes arranged within the heat dissipation structure,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892